2.	As explained before, the claim is directed to a core pack. How the core pack interacts with a mold does not affect the patentability of the core pack, as Tallman teaches all the claimed structure of the core pack.

3.	On page 7, regarding claim 1, applicant argued that Fig. 6, items 500 & 502 of Tallman are not appendages extending for the core pack.
	The examiner is equating items 500 & 501 as the claimed chaplet element. The examiner is equating item 430 as the claimed chaplet portions, which clearly extends from the core pack. (Fig. 5).

4.	On page 8, regarding claim 1, applicant argued that one of ordinary skill in the art would not have modified Nagafuchi in view of Hanna, as the cores of Nagafuchi are held by the side die and do not require holding element of Hanna.
	The examiner disagrees with this because the holding element of Hanna would hold the cores of Nagafuchi before they are inserted into the side die for easy assembly, as taught by Hanna (para. 26).

5.	On page 9, applicant argued that one would not have sought to move the holding portions away from the side die.


/KEVIN E YOON/Primary Examiner, Art Unit 1735